Title: To James Madison from William Jones, 22 September 1813
From: Jones, William
To: Madison, James


Dear SirNavy Department Septr. 22d. 1813
I have this moment received the details of Perrys Victory. It was sanguinary & severe. We lost 27. Killed 96 Wounded.
Lieut Brooks of the Marines & Midshipman Laub. the only officers of note killed.
The Laurence, Perrys flag ship lost 22 killed—61 Wounded and the ship utterly disabled so that in the midst of the action he shifted his flag to the Niagara when her Commander the gallant Elliot went and brought the small vessels into close action.
The New Ship built at Malden is one of the Captures. The masts of both ships being badly wounded they both lost their masts the next day riding at anchor in a heavy sea. Every man behaved to admiration.

Relative force British
63 Guns.
Our Squadron
54. Guns.
Captn Perry had not ascertained the loss of the enemy in killed and wounded but says it must have been excessive. Is confident they had 100. Men more when the action began than he had. The British always destroy their Muster Rolls and papers and disgu[i]se their loss by the most fradulent deception. The New Ship being among the number is decisive of their great superiority. I think it the most splendid victory ever achieved.
Capt Barclay is very dangerousley Wounded. Captn & 1st Lieut Queen Charlotte Killed. First Lieut of the Detroit (the New Ship) Killed. Commander of Lady Prevost severely wounded. Commanders of Hunter & Chippeway slightly wounded. The details will be in the Intelligencer of tomorrow. Very truly & Sincerely your Obt Servt
W Jones
The new Ship a very superior and fast ship.
Queen Charlotte much superior to the accounts we had of her
